    "&AO 245B       (Rev. 12/11) Judgment in a Criminal Petty Case                                                                FILED
                    Sheet 1
                                                                                                                                    [ "-U   l   1 W(U

                                              UNITED STATES DISTRICT COUF                                             T'

                                                                                                                         CLERK US DIST HICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA                                   SOUTHl:RN DISTRICT OF CALIFORNIA
                                                                                                                      BY                       DEPUTY
                     UNITED STATES OF AMERICA                                       JUDGMENT IN A
                                         v.                                         CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November I, 1987)
                    ANTONIO GARCIA-SANCHEZ (I)
                                                                                    Case Number: l 9CR4664-BGS
                                                                                     Aron Lee Israelite (FD)
                                                                                    Defendant's Attorney
    REGISTRATION NO. 91129298

    •
    THE DEFENDANT:
    181 pleaded guilty to count(s) I of the Superseding Information
    D      was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           after a plea ofnot guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                                                     Nature of Offense                                                    Number(s}
8:1325                                               Improper Attempted Entry by an Alien(misdemeanor)




                The defendant is sentenced as provided in pages 2 through _ _2_ _ of this judgment.

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   !RI Count(s) Underlying Information                           is lxJ areD dismissed on the motion of the United States.
   181   Assessment: $10- WAIVED




   181   Fine waived                                   D      Forfeiture pursuant to order filed                                        included herein.
               IT IS ORDERED that the defendant shall notify_the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                      FEBRUARY 11, 2020




                                                                                      HON. BERNARD G. SKOMAL
                                                                                      UNITED STATES MAGISTRATE JUDGE


                                                                                                                                                 19CR4664-BGS
AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment- Page _ _.;;.2_ of    2
DEFENDANT: MARIO GONZALEZ-GODINEZ (1)
 CASE NUMBER: 19CR4664-BGS
                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time Served



      D Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      Q The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.m.                              Op.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •-----------------------
           •    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:

          Defendant delivered on                                                         to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL


                                                                            By--------------------
                                                                                                DEPUTY UNITED STATES MARSHAL




                                                                                                                               19CR4664-BGS
